Title: From Thomas Jefferson to George Jefferson, 21 June 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello June 21. 99.

Your two favors of the 17th. came to hand yesterday. the duplicate manifest of No. 10. is recieved & the deficient one of No. 7. shall be inquired for. I am glad the tobo. was shipped to N. York before my request to suspend it was recieved, as the information about the rise of the Richmond price seems more than dubious. at any rate by the time we know the success of this shipment we must determine finally whether we will trust to a sale at Richmond or not. if I cannot get [10] D. there I am decided to try another market.
I will be obliged to you to send me ½ a doz. ℔ of lamp-black, or any quantity thereabouts according to the usual package. Robert Hemings promised to procure me a preparation of the lemon juice called in the W. Indies center but which he called by some other name. I should be glad of a dozen bottles of it if he thinks it will bear transportation at this warm season. you will be so good as to pay him for it. there are some boats now on their way down which will probably be the last this season. I wish the 3. ton of nail-rod lately shipped by Roberts may get to Richmond in time for them. I am with great esteem Dear Sir
Your friend & servt

Th: Jefferson

